UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LYNVAL KERRIS ANDERSON, JR., a/k/a Jamaican
Pete, a/k/a Michael Reid, a/k/a Joseph
Anderson, a/k/a Amxmill Kerris, a/k/a Lynval
Kerris,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-98-143, CA-00-522)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lynval Kerris Anderson, Jr., Appellant Pro Se. Laura P. Tayman,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lynval Kerris Anderson, Jr. seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.* United States v. Anderson,

Nos. CR-98-143; CA-00-522 (E.D. Va. Apr. 26, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Additionally, this court’s records disclose that Anderson’s
claims relating to Apprendi v. New Jersey, 530 U.S. 466 (2000),
were raised initially in his § 2255 motion. Our recent decision in
United States v. Sanders, 247 F.3d 139 (4th Cir. 2001), thereby
independently forecloses these claims.


                                2